DETAILED ACTION
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. The examiner is providing the grounds of rejection from the previous office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (U.S. Patent 5,129,909) in view of Langhorn (U.S. Publication 2018/0185097) and in view of Fraone (U.S. Publication 2017/0027587) and in view of Fisher (WO 94/14366).
Sutherland discloses a device (see Figure 3) comprising a body (11) configured to selectively attach to a resurfaced femur and a bone saw guide assembly. The body includes a proximal surface (12), a distal surface (13), a first lateral surface (17), a second lateral surface (18), a top edge (14), and a bottom edge (16). The bone guide assembly includes a first guide slot (for example 27) and a second guide slot (for example 29) defined by the body, wherein the first guide slot extends through the proximal surface and the distal surface at an oblique angle toward the top edge along an insertion and retraction path and the first guide slot extends between the lateral side 
Regarding the guide slots including first, second, third, and fourth interior surfaces, Langhorn teaches a device (for example see Figure 5) comprising a proximal surface, a distal surface, a first lateral surface, and a second lateral surface, wherein the device further comprises a guide slot configured to guide a bone saw blade along an insertion and retraction path that includes a proximal first interior surface (202) positioned a first distance transversely from the insertion and retraction path configured to contact a bone saw blade to retain a bone saw in alignment with the insertion and retraction path while allowing lateral movement of a bone saw, a second interior surface 
Regarding the second interior surface including a rib, Fraone teaches a device (for example see Figure 4) comprising a body including a guide slot having a first interior surface (the upper surface of entrance 108), a second interior surface (the surface elements 120b extend from), a third interior surface (the lower surface of entrance 108), and a fourth interior surface (the surface elements 120b extend towards), wherein the second interior surface further comprises a plurality of ribs (120b) configured to retain a bone saw in alignment with the insertion and retraction path while allowing lateral movement of a bone saw in order to improve the guidance of a surgical instrument through the guide slot (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of 
Regarding the fourth interior surface including a rib, Fisher teaches a device (for example see Figure 8A) comprising a cutting slot including a superior interior surface (the upper surface of the cutting slot) and an inferior interior surface (the lower surface of the cutting slot), wherein the both the superior and inferior interior surfaces include a plurality of ribs (16) extending from the surfaces to define a plane parallel to the interior surfaces for guiding a cutting tool configured to retain a bone saw in alignment with the insertion and retraction path while allowing lateral movement of a bone saw in order to provide less frictional contact between the cutting tool and the device (page 10 lines 25-30). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sutherland as modified by Langhorn as further modified by Fraone wherein the fourth interior surface further includes a plurality of ribs in view of Fisher in order to provide less frictional contact between the cutting tool and the device.
The device of Sutherland as modified by Langhorn as further modified by Fraone as further modified by Fisher discloses the invention as discussed above wherein the first interior surface, the third interior surface, the first rib, and the second rib are all configured to retain a bone saw in alignment with the insertion and retraction path while allowing lateral movement of a bone saw. Since the first interior surface, the third interior surface, the first rib, and the second rib are all configured to retain a bone saw in alignment with the insertion and retraction path while allowing lateral movement of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775